              IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

    KENDARRIUS DANIELS, #218223,         :

          Plaintiff,                     :

    vs.                                  :   CIVIL ACTION 16-0565-WS-B

    JEFFERSON S. DUNN, et al.,           :

          Defendants.                    :



                                     JUDGMENT

          It is ORDERED, ADJUDGED, and DECREED that Plaintiff

Kendarrius      Daniels    recover   nothing,   and    the   claims   made

against       Defendants      Alabama   Department      of   Corrections

Commissioner Jefferson Dunn, Warden Cynthia Stewart, Warden

Terry      Raybon,   Warden   Phillip   Mitchell,     Lieutenant   Regina

Bolar,1 and Officer Tamekio Roberts are hereby DISMISSED with

prejudice.

          DONE and ORDERED this 14th day of March, 2019.


                                s/WILLIAM H. STEELE
                                UNITED STATES DISTRICT JUDGE




1    Regina Bolar is erroneously identified as Regina Bullock in
the complaint.
